  Case 14-02561         Doc 63     Filed 04/03/19 Entered 04/03/19 07:37:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-02561
         Robert E Kalina

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2014.

         2) The plan was confirmed on 06/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,114.27.

         10) Amount of unsecured claims discharged without payment: $4,251.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-02561       Doc 63       Filed 04/03/19 Entered 04/03/19 07:37:06                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $49,411.34
       Less amount refunded to debtor                            $14.15

NET RECEIPTS:                                                                                  $49,397.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,354.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,118.41
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,472.41

Attorney fees paid and disclosed by debtor:                $1,646.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Associates in Sleep Medicine    Unsecured         268.00           NA              NA            0.00        0.00
AT&T SERVICES INC               Unsecured         344.00        344.26          344.26        344.26         0.00
CAPITAL ONE AUTO FINANCE        Secured              NA       1,593.56            0.00           0.00        0.00
CAPITAL ONE AUTO FINANCE        Unsecured            NA           0.00            0.00           0.00        0.00
CAPITAL ONE BANK                Unsecured      3,983.00            NA              NA            0.00        0.00
CAVALRY INVESTMENTS             Unsecured            NA         892.00          892.00        892.00         0.00
CHRISTOPHER LYONS               Unsecured            NA            NA              NA            0.00        0.00
CHRISTOPHER LYONS               Secured       22,034.66     30,034.66        30,034.66     30,034.66    5,660.96
COMMONWEALTH EDISON             Unsecured         498.93        630.03          630.03        630.03         0.00
COOK COUNTY TREASURER           Secured              NA            NA         1,181.83      1,181.83         0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA         183.81          183.81        183.81         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         200.00        266.19          266.19        266.19         0.00
MIDLAND FUNDING LLC             Unsecured         580.00        580.71          580.71        580.71         0.00
NICOR GAS                       Unsecured      1,018.04       3,006.75        3,006.75      3,006.75         0.00
PRA RECEIVABLES MGMT            Unsecured         618.97        593.21          593.21        593.21         0.00
PRA RECEIVABLES MGMT            Unsecured         656.00        656.75          656.75        656.75         0.00
QUANTUM3 GROUP LLC              Unsecured            NA         893.62          893.62        893.62         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-02561         Doc 63      Filed 04/03/19 Entered 04/03/19 07:37:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $31,216.49         $31,216.49         $5,660.96
 TOTAL SECURED:                                          $31,216.49         $31,216.49         $5,660.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,047.33          $8,047.33              $0.00


Disbursements:

         Expenses of Administration                             $4,472.41
         Disbursements to Creditors                            $44,924.78

TOTAL DISBURSEMENTS :                                                                      $49,397.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
